DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 has been considered and placed of record in the file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 10,110,298 B2, provided in the 02/05/2021 IDS).
Consider claim 1, Miller teaches a broadcasting system for broadcasting and/or streaming of data (see figures 1-2 and description thereof and abstract), wherein the broadcasting system comprises a gateway and at least one transmitter, wherein the gateway is configured to forward digital content received to the transmitter (see at least figure 2 (210, 240) and col. 4 lines 38-60, Miller teaches a gateway (forward error encoder) forwarding digital content received to a transmitter (240)), wherein the transmitter is configured to transmit the (see figure 2 (240, 251) and col. 4 lines 56-60), wherein the broadcasting system comprises a channel coding circuit that is separately formed with respect to the transmitter (see figure 2 (220), figure 3 (310), and col. 5 lines 4-13) wherein the channel coding circuit is configured to perform the channel coding of the digital content at least partly which is to be transmitted over-the-air by the transmitter (see figure 2 (220, 240), figure 3 (310, 320) and col. 6 lines 14-31).

Consider claim 14: all of the limitations of the method claim 14 are included in the apparatus claim 1, therefore, claim 14 is subjected to the same rejection applied to claim 1.

Consider claim 6, Miller teaches wherein the channel coding circuit is interconnected between the gateway and the transmitter (see at least figure 2 (220 between 210 and 240)).

Consider claim 7, Miller teaches the channel coding circuit is connected with an interface that is provided upstream of the transmitter or at the transmitter (see figure 2 (multiple connection lines/ports, and 230(1-n) acting as interfaces between channel coding 220 and uplink transmitter 240)).

Consider claim 8, Miller teaches wherein the channel coding circuit is a separately formed processing unit (see figure 2 (220), figure 3 (310) and col. 5 lines 27-44. Miller teaches FEC encoding processing).

Consider claim 9, Miller teaches wherein the transmitter and the channel coding circuit are interconnected with each other via a respective communication interface (see figure 2 (multiple connection lines/ports, and 230(1-n) acting as interfaces between 220 and 240)).

(see at least figure 2 (240) and col. 4 lines 56-60, Miller teaches an transmitter without an encoder).

Consider claim 12, Miller teaches the channel coding circuit is a centralized channel coding circuit (see at least col. 2 lines 32-39, figure 2 (220), figure 3 (310), Miller teaches the encoder entirely coding the broadcast signals in the system, thus, having main/centralized circuitry).

 Consider claim 13, Miller teaches the broadcasting system is a single frequency network (SFN) (see at least col. 1 lines 37-53 and col. 5 lines 8-13, Miller teaches the system using the same frequency on both transmission and reception side, thus, having a single frequency network).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 10,110,298 B2, provided in the 02/05/2021 IDS) in view of Oyman et al. (US 2011/0150113 A1, hereinafter, “Oyman”).
Consider claims 2 and 15, Miller teaches the channel coding circuit configured to channel code the digital content (see rejection of claim 1, above), however, did not particularly teach the channel coding circuit is configured to at least pre-code a signal to be transmitted over-the-air. Oyman teaches said technique (see at least figure 3 (i.e., 322), figure 4 (422), paras. 38-39 and 43, Oyman teaches a channel coding circuit (i.e., 310, 410) configured to pre-code a signal to be transmitted over-the-air).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Miller and teach the channel coding circuit is configured to at least pre-code a signal to be transmitted over-the-air, as taught by Oyman, thereby, allowing efficient channel communication over-the-air.

Consider claims 3 and 16, Miller in view of Oyman teaches the channel coding circuit is configured to completely encode the signal to be transmitted over-the-air (see at least col. 2 lines 32-39, figure 2 (220), figure 3 (310) in Miller; see figure 3 (310), figure 4 (410) in Oyman).

Claims 4, 5, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 10,110,298 B2, provided in the 02/05/2021 IDS) in view of MAYER et al. (US 2018/0062788 A1, hereinafter, “Mayer”, provided in the 02/05/21 IDS).
Consider claims 4 and 17, Miller teaches the channel coding circuit configured to channel code the digital content (see rejection of claim 1, above), however, did not particularly teach wherein the channel coding circuit is configured to forward at least one control signal to the transmitter. Mayer teaches said technique (see figure 3, and paras. 159-160, Mayer teaches circuities in the invention (i.e., encoder (fig. 3)) can use/communicate (with the transmitter) using control signals).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Miller and teach the channel coding circuit is configured to forward at least one control signal to the transmitter, as taught by Mayer, thereby, allowing efficient encoding process.

Consider claim 5, Miller in view of Mayer teaches the channel coding circuit is configured to forward at least one of a time stamp and a transmission time to the transmitter (see col. 4 lines 32-37 in Miller, where Miller teaches the encoder configured to encode beam(s) at the same time (transmission time)).

Consider claim 11, Miller teaches the broadcasting system comprises multiple antenna transmitter system (see col. 6 lines 14-26), however, did not particularly teach the broadcasting system comprises several transmitters that are assigned to the gateway and the channel coding circuit. Mayer teaches said technique (see at least figure 1 and description thereof, figure 3, where Mayer teaches broadcasting system (100) comprises several transmitters (108) that are assigned to gateway (152) and encoder (154)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Miller and teach the broadcasting system comprises several transmitters that are assigned to the gateway and the channel coding circuit, as taught by Mayer, thereby, allowing efficient encoding process.

Consider claim 18, Miller teaches wherein the transmitter (see rejection of claim 1 above) wherein the transmitter performs baseband signal processing. Mayer teaches said (see at least paras. 117, 136, figures 5 and 8, Mayer teaches transmitter performs baseband processing).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Miller and teach the transmitter performs baseband signal processing, as taught by Mayer, thereby, allowing efficient encoding process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner




/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632